

116 HR 5751 IH: Electric Vehicles for Underserved Communities Act of 2020
U.S. House of Representatives
2020-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5751IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2020Ms. Clarke of New York (for herself, Ms. Moore, Mr. Soto, Mr. Grijalva, Mr. Thompson of Mississippi, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo increase deployment of electric vehicle charging infrastructure in low-income communities and
			 communities of color, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Electric Vehicles for Underserved Communities Act of 2020. 2.FindingsCongress makes the following findings:
 (1)The transportation sector is the largest single source of greenhouse gas emissions in the United States.
 (2)The transportation sector is also a major source of air pollution in the United States, including over 55 percent of total nitrogen oxide emissions, leading to poor air quality and negative health impacts, particularly in urban areas.
 (3)Increasing the deployment of electric vehicles and electric vehicle charging infrastructure is an essential component of combating climate change, decarbonizing the economy, and reducing greenhouse gas emissions and health-harming air pollution in the United States.
 (4)Industries relating to electric vehicles, electric vehicle charging infrastructure, and the larger clean energy economy are substantial and diverse sources of good jobs and significant contributors to economic growth.
 (5)A substantial increase in electric vehicle charging infrastructure within urban areas will ensure that our cities are ready to meet the demands of expected electric vehicle deployment in the short-term and long-term.
 (6)Low-income communities and communities of color bear disproportionate climate change and pollution burdens, and therefore, these communities must be among the first to receive investment relating to new technologies and infrastructure that address the climate crisis and mitigate localized environmental pollution.
			3.Assessment of electric vehicle charging infrastructure in urban areas
			(a)In general
 (1)AssessmentThe Secretary shall conduct an assessment of the state of, challenges to, and opportunities for the deployment of electric vehicle charging infrastructure in urban areas, particularly in underserved or disadvantaged communities.
 (2)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the results of the assessment conducted under paragraph (1), which shall—
 (A)describe the state of deployment with respect to electric vehicle charging infrastructure in major urban areas throughout the United States, particularly in underserved or disadvantaged communities, including—
 (i)with respect to Level 2 charging stations and DC Fast charging stations— (I)the number of existing and planned stations per capita for charging individually owned light-duty and medium-duty vehicles;
 (II)the number of existing and planned stations for charging public and private fleet vehicles, rideshare vehicles, and medium-duty and heavy-duty equipment and vehicles; and
 (III)the number of stations installed in multi-unit dwellings or available to occupants of multi-unit dwellings;
 (IV)ownership models for stations located in publicly owned and privately owned residential multi-unit dwellings, commercial buildings, public and private parking areas, and curbside locations;
 (V)how such stations are financed; and (VI)the rates charged at such stations; and
 (ii)policies, plans, and programs that cities, States, utilities, and private entities are using to encourage greater deployment of electric vehicles and associated electric vehicle charging infrastructure;
 (B)identify the current barriers to expanding deployment of electric vehicle charging infrastructure in urban areas, particularly in underserved or disadvantaged communities, including any challenges relating to charging infrastructure deployment in publicly owned and privately owned multi-unit dwellings;
 (C)identify and analyze the policies and procedures used by State and local governments and private entities to increase deployment of electric vehicle charging infrastructure in urban areas, particularly in underserved or disadvantaged communities, including with respect to—
 (i)public outreach and engagement strategy; and (ii)increasing deployment of charging infrastructure in publicly owned and privately owned multi-unit dwellings;
 (D)identify the number of electric vehicle charging stations per capita at locations within each major urban area in the United States with detail at the level of zip codes and census tracts; and
 (E)describe the methodology used to obtain the information in the report. (3)MethodologyNot later than 90 days after the date of enactment of this Act, the Secretary shall report to the Committee on Energy and Commerce in the House of Representatives and the Committee on Energy and Natural Resources in the Senate on the methodology that will be used to conduct the assessment under paragraph (1) and produce the report under paragraph (2).
 (b)Five-Year update assessmentNot later than five years after the date of the enactment of this Act, the Secretary shall— (1)update the assessment conducted under subsection (a)(1); and
 (2)make public and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report, which shall—
 (A)update the information described in subsection (a)(2); and (B)include a description of case studies and key lessons learned after the report under subsection (a)(2) was submitted with respect to expanding the deployment of electric vehicle charging infrastructure in urban areas, particularly in underserved or disadvantaged communities.
					4.Ensuring program benefits for underserved and disadvantaged communities
 In administering a relevant program, the Secretary shall ensure, to the extent practicable, that such program provides access to electric vehicle infrastructure, addresses clean transportation needs, and provides improved air quality in underserved or disadvantaged communities.
 5.DefinitionsIn this Act: (1)Electric vehicle charging infrastructureThe term electric vehicle charging infrastructure means electric vehicle supply equipment, including any conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purposes of delivering energy to an electric vehicle.
 (2)Major urban areaThe term major urban area means a metropolitan statistical area within the United States with an estimated population that is greater than or equal to 1,500,000.
 (3)Relevant programThe term relevant program means a program of the Department of Energy, including— (A)the State energy program under part D of title III the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.);
 (B)the Clean Cities program; (C)the Energy Efficiency and Conservation Block Grant Program established under section 542 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152);
 (D)loan guarantees made pursuant to title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.); and
 (E)such other programs as the Secretary determines appropriate. (4)SecretaryThe term Secretary means the Secretary of Energy.
 (5)Underserved or disadvantaged communityThe term underserved or disadvantaged community means a community located in a zip code within a census tract that is identified as— (A)a low-income urban community;
 (B)an urban community of color; (C)having a significantly low number of electric vehicle charging stations per capita; or
 (D)any other urban community that the Secretary determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, and environmental stressors.
				